Citation Nr: 1717829	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to a temporary total evaluation due to aortic valve replacement in August 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960, April 1962 to August 1964, and September 1964 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has not indicated, nor has the record implied, that the Veteran cannot work due to his heart condition or other service-connected disabilities.  As such, TDIU is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 17, 2016, the Veteran's service-connected heart condition did not manifest as resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  From June 17, 2016, the Veteran's service-connected heart condition manifested as chronic congestive heart failure.

3.  The Veteran's August 2012 aortic valve replacement was not a manifestation of his service-connected heart disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for the Veteran's service-connected heart disability were not met prior to June 17, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  The criteria for a disability rating in excess of 60 percent, to 100 percent, for the Veteran's service-connected heart disability were met from June 17, 2016.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for a temporary total disability rating in regard to the Veteran's August 2012 hospitalization for aortic valve replacement were not met.  38 C.F.R. § 4.29; 38 C.F.R. § 4.30 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran was provided an adequate notice letter with regard to his increased rating for his service-connected heart disability in November 2009 and November 2012.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in March 2015, November 2012, February 2010, and December 2009.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Increased Rating for Heart Condition

The Veteran is rated for coronary artery disease at 60 percent under DC 7005.

Under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease "CAD") with documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated at 100 percent.  

CAD with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated at 60 percent.  38 C.F.R. § 4.104.

The Veteran appeared for a VA examination in December 2009.  The examination noted no history of or symptoms reflecting congestive heart failure.  The examiner noted that both the chest x-ray and the electrocardiogram tests were unremarkable.  Based on the Veteran's report of being able to walk 1 mile slowly and doing 1 flight of stairs if holding the rail, the examiner estimated METs at 7.

The Veteran appeared for a VA examination in February 2010.  The examiner noted that the Veteran reported occasional chest pressure.  Upon physical examination the examiner noted no signs of congestive heart failure with no wheezes or crackles and no peripheral edema.  The examiner stated that cardiac stress testing was not indicated as METs are easily estimated at 5 to 7.

The Veteran appeared for a VA examination in November 2012.  The examiner stated the Veteran does not suffer from congestive heart failure.  Dyspnea and fatigue were noted and the examiner stated METS are estimated at 5 to 7.

The Veteran appeared for a VA examination in March 2015.  The examiner noted the Veteran has not had congestive heart failure.  Dyspnea and fatigue were noted, and the examiner stated METS are estimated at 5 to 7.

October 2013 and April 2013 VA treatment notes reflect that the Veteran had developed symptoms of congestive heart failure.  A May 2015 VA treatment record reflects "s/p AVR for AS and CHF."  

VA treatment records dated June 17, 2016 note congestive heart failure, requiring wheeled mobility.  An August 2016 VA treatment record reflects that the Veteran was hospitalized in July 2016 for congestive heart failure.

An August 2016 medical record notes that the Veteran is in hospice care for prostate cancer, disorder of the right lower extremity veins, and urinary tract infection, non-service connected disabilities.

Upon consideration of the record, prior to June 17, 2016, the Board finds no increased rating is warranted.  There is no indication of coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less 100 results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, as required for a 100 percent rating.  Although October 2013 and April 2013 VA treatment notes reflect that the Veteran had developed symptoms of congestive heart failure, and May 2015 VA treatment record reflects "s/p AVR for AS and CHF," there is insufficient evidence to suggest the presence of chronic congestive heart failure.  The March 2015 VA examination, upon examination of the Veteran and review of VA treatment records, found no CHF present, and there is no suggestion of chronic symptoms.  

Giving the Veteran the benefit of the doubt, from June 17, 2016 to present shows evidence of chronic congestive heart failure.  VA treatment records dated June 17, 2016 note congestive heart failure, requiring wheeled mobility.  An August 2016 VA treatment record reflects that the Veteran was hospitalized in July 2016 for congestive heart failure.  There is an equipoise of evidence that the Veteran has suffered from chronic congestive heart failure from June 17, 2016.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

As such, prior to June 17, 2016, an increased rating in excess of 60 percent for the service-connected heart condition is denied.  Beginning June 17, 2016 to present, the benefit of the doubt is applied and a rating of 100 percent is granted.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his increased rating for heart disability prior to June 17, 2016, as from June 17, 2016 onwards represents a full grant of benefits.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's heart disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability prior to June 17, 2016 with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which included chest pain, decreased energy, difficulty walking and fatigue.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Temporary Total Disability

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29  or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days. 38 C.F.R. § 4.29  (2016).  A temporary total disability rating will be assigned under 38 C.F.R. § 4.30  when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30  (2016).

In regard to temporary total evaluation due to aortic valve replacement in August 2012, during the November 2012 VA examination, the examiner opined that the procedure was not directly related to the Veteran's ischemic heart disease.  The examiner explained that the Veteran required aortic valve replacement due to aortic stenosis associated with the bicuspid aortic valve, and bicuspid aortic valve is a congenital anomaly in which the aortic valve has 2 leaflets instead of normal 3.  

In this case, entitlement to temporary total disability must be denied as a matter of law.  The Board observes here that the fundamental prerequisite for prosecuting a temporary total disability rating claim successfully under either § 4.29 or § 4.30 is the existence of a service-connected disability for which the Veteran seeks a temporary total disability rating.  The November 2012 VA examiner's opinion indicates that the aortic valve replacement is unrelated to the Veteran's service-connected heart disease, and there is no competent, medical evidence of record refuting or questioning this opinion.  The Veteran, as a lay person, has not been shown to have the medical expertise to establish that the aortic valve replacement is related to his service-connected heart disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

For lack of a service-connected disability shown to be related to the aortic valve replacement, the Board finds that the Veteran's claim of entitlement to a temporary total disability rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a rating in excess of 60 percent for coronary artery disease prior to June 17, 2016 is denied.

Entitlement to a rating in excess of 60 percent for coronary artery disease from June 17, 2016 is granted, to 100 percent.

Entitlement to a temporary total evaluation due to aortic valve replacement in August 2012 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


